Opinion by
Judge Pryor:
After a careful examination of the record we find nothing in it evidencing the second discharge of the appellant in bankruptcy. It is discussed in the briefs of counsel on each side, and is maintained by the appellee, that the last discharge was from debts existing on *481the126th of August, 1878; if so, there had at that time been no claim provable against the bankrupt’s estate, and if the claim originated after that period the appellant is liable. This, however, is mere matter of speculation, as the evidence or exhibits of the discharge referred to are filed as part of appellant’s supplemental answer, and show a discharge- in the year 1872. This court decided at the last term of this court that a mere liability on a bond of a cashier did not make the claim provable in bankruptcy, and if so, the discharge in 1872 did not affect the liability of the appellant to the appellee. The judgment is not for too much. It is for the amount -only that was paid for the appellee.
T. C. Bell, P. B. Thompson, Jr., for appellant.

Kyle & Poston, for appellee.

Judgement affirmed.